Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 12/30/2020 havingclaims 1-29 pending and presented for examination.
Priority
2.  	Application filed on 08/01/2019 is a has PRO 62/715,802 08/08/2018 are acknowledged.
Drawings
3.  	The drawings were received on 08/01/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on  12/06/2019, 03/15/2020, 12/30/2020 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 09/25/2013 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 5-8,12, 26, 29 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20160165575 A1 Park et al. (Hereinafter “Park ").
 	As per claim 1,  Park teaches a method for downlink reception used by a user equipment, the method comprising: receiving an indication for indicating whether a channel correlated with a spatial domain reference signal is available (para [0064] , fig. 4b, receiving indication from the network a channel related with spatial domain reference signal such CSI information is available);  and accessing the channel if the indication indicates the channel is available (para [0064] , fig. 4b, based on the received CSI information user equipment selects the  channel associated with antenna for communication with the network). 
 	As per claim 3, Park teaches the method of claim 1, wherein the downlink reception is performed in an unlicensed band (para [0037], downlink information is available in unlicensed band such as access point) . 
	As per claim 5, Park teaches the method of claim 1, wherein the downlink reception is performed by the user equipment on a bandwidth part of a serving cell (para [0064], downlink reception is performed by the user equipment on a bandwidth part of a serving cell). 
 	As per claim 6,  Park teaches the method of claim 1, wherein the spatial domain reference signal is one of a synchronization signal block and a channel state 
 	As per claim 7, Park teaches the method of claim 1, wherein the step of receiving the indication for indicating whether the channel correlated with the spatial domain reference signal is available comprising: obtaining the indication from at least one downlink reference signal (para [0064] , obtaining the indication from at least one downlink reference signal). 
 	As per claim 8,  Park teaches the method of claim 7, Park teaches wherein the at least one downlink reference signal comprises a first downlink reference signal and a second downlink reference signal, wherein the first downlink reference signal and the second downlink reference signal are respectively allocated in at least one of different time-division multiplexed resources, different frequency-division multiplexed resources, different spatial-division multiplexed resources, or different 
code-division multiplexed resources (para [0004], one downlink reference signal comprises a first downlink reference signal and a second downlink reference signal and systems include code-division multiple access (CDMA) systems, time-division multiple access (TDMA) systems, frequency-division multiple access (FDMA)). 
	As per claim 12,  Park teaches the method of claim 7, wherein the at least one downlink reference signal is a channel state information reference signal ((para [0012], the spatial domain reference signal is a and a channel state information reference signal). 
	As per claim 26, Park teaches the method of claim 1 further comprising: determining, according to the indication, whether each of a plurality of control resource 
	As per claim 29, Park teaches a user equipment comprising: a transceiver;  and a processor connects to the transceiver and configured at least to: receive, via the transceiver, an indication for indicating whether a channel correlated with a spatial domain reference signal is available (para [0064] , fig. 4b, receiving indication from the network a channel related with spatial domain reference signal such CSI information is available);  and access, via the transceiver, the channel if the indication indicates the channel is available (para [0064] , fig. 4b, based on the received CSI information user equipment selects the  channel associated with antenna for communication with the network).
 Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 2, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20200028563 A1 to GAO et al (hereinafter GAO).
	As per claim 2, Park teaches the method of claim 1,GAO teaches  wherein the step of accessing the channel if the indication indicates the channel is available comprising: accessing the channel by using a spatial domain receive filter corresponding to the spatial domain reference signal (para [0073], user device 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Park by step of accessing the channel if the indication indicates the channel is available comprising: accessing the channel by using a spatial domain receive filter corresponding to the spatial domain reference signal as suggested by GAO, this modification would benefit  Park for enabling efficient data utilization rate of the data transmission in mobile communication system.
	As per claim 4,  Park teaches the method of claim 1, GAO teaches   further comprising: receiving the indication by using a spatial domain receive filter corresponding to the spatial domain reference signal (para [0131], : receiving using a spatial domain receive filter corresponding to the spatial domain reference signal ). 
	As per claim 9, Park teaches the method of claim 7, GAO teaches  wherein the at least one downlink reference signal is configured within a bandwidth part pre-configured to the user equipment (para [0178], reference signal is configured within a bandwidth part pre-configured to the user equipment). 
  5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20170041106 A1 to Srivastava et al (hereinafter Srivastava).


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Park by bandwidth of the at least one downlink reference signal is above 80 percentage of 20 MHz as suggested by GAO, this modification would benefit Park for to reduce interference with other wireless devices using the available wireless bandwidth in mobile communication system.
  5.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20180083993 A1 to Dragone et al (hereinafter Dragone).
 	As per claim 11, Park teaches the method of claim 7, Dragone teaches wherein the at least one downlink reference signal is transmitted by a single antenna port (para [0061], transmitter is signal is transmitted by a single antenna port). 20180083993
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Park by the at least one downlink reference signal is transmitted by a single antenna port as suggested by Dragone, this modification would benefit  Park for enabling better data transmission in mobile communication system.
	Claim(s) 13-20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park further view of US PG Pub US 20180083993 A1 to Chandrasekhar et al (hereinafter Chandrasekhar).
As per claim 13,Park teaches the method of claim 1, Chandrasekhar teaches wherein the step of receiving the indication for indicating whether the channel correlated with the spatial domain reference signal is available comprising: obtaining the indication from a downlink control information ((para [0122], UE receiving from the network control information PDSCH and PDCCH for indication). 20190069285
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Park by receiving the indication for indicating whether the channel correlated with the spatial domain reference signal is available comprising: obtaining the indication from a downlink 
control information as suggested by Chandrasekhar, this modification would benefit  Park provide flexibility to support various applications in a mobile communication system.
 	As per claim 14, Park teaches the method of claim 13, Chandrasekhar teaches wherein the indication comprises a data bit, and the data bit indicates whether the channel corresponding to the spatial domain reference signal is available (para [0122],bit information is provided for the spatial reference signal corresponding to the spatial domain reference signal is available). 
 	As per claim 15, Park teaches the method of claim 1 further comprising: Chandrasekhar teaches determining, according to the indication, priorities of a plurality of search spaces from small index to large index (para [0132], based on the indication priorities of a plurality of search spaces). 
 	As per claim 16, Park teaches the method of claim 15, Chandrasekhar teaches wherein a first search space of the plurality of search spaces has higher priority than a 
 	As per claim 17, Park teaches  the method of claim 1, Chandrasekhar teaches wherein a search space is available if the corresponding spatial domain reference signal is available (para [0134], search space is available based domain reference signal is available). 
 	As per claim 18, Park teaches the method of claim 1 further comprising: Chandrasekhar teaches determining, according to the indication, whether each of a plurality of search spaces is available (para [0134], based on the indication whether plurality of search spaces is available). 
 	As per claim 19, Park teaches the method of claim 13, Chandrasekhar teaches wherein the downlink control information comprise at least one of the following: number of slots within the channel;  number of time slots comprising an uplink resource within the channel;  number of time slots comprising a downlink resource within the channel;  number of uplink symbols in at least one time slot within the channel;  or number of downlink symbols in at least one time slot within the channel (para [0134], downlink control information comprise at least one of the following number of slots within the channel). 
 	As per claim 20,  Park teaches the method of claim 1 further comprising: Chandrasekhar teaches obtaining a resource location of a physical downlink shared 
	As per claim 24, Park teaches the method of claim 20, Chandrasekhar teaches wherein the downlink control information and the physical downlink shared channel are transmitted in different data bursts (para [0114], physical downlink control information and shared information are transmitted separately). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park further view of US PG Pub US 20180083993 A1 to Zhang et al (hereinafter Zhang).
	As per claim 21,  the method of claim 20 further comprising: determining a quasi co-location assumption of the physical downlink shared channel according to at least one of the indication or an ID of a control resource set (para [[0101]], etermine, at the UE, a quasi-co location (QCL) for reception of the beam indication related information in the PDSCH based on the TCI). 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Park by determining a quasi co-location assumption of the physical downlink shared channel according to at least one of the indication or an ID of a control resource set as suggested by Zhang, this modification would benefit  Park provide flexibility to support to support a broad range of use cases including Enhanced Mobile Broadband in a mobile communication system.
 				Allowable Subject Matter
22-23, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20170063574 A1; US Patent Publication US 20130094547 A1,   US Patent Publication US 20120106380 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.